UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53133 NARAYAN CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 26-1983716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1560 Calais Drive Miami Beach, Florida 33141 (Address of principal executive offices) (Zip Code) (831) 325-4194 (Issuer’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at May 1, 2009 Common Stock, no par value per share 3,000,000 shares -1- NARAYAN CAPITAL CORP. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 11 Item4. Controls and Procedures 12 Part II Other Information 13 Item6. Exhibits 13 Signatures 14 Exhibit 31.1 Exhibit -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS March 31, 2009 December 31, 2008 (Unaudited) (Audited) CURRENT ASSETS: Cash & equivalents $ 1,935 $ 1,185 Prepaid accounting - 750 Total Assets $ 1,935 $ 1,935 LIABILITIES AND SHAREHOLDER'S DEFICIENCY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 410 $ 2,510 Loan from shareholder 17,270 10,664 Total Liabilities 17,680 13,174 SHAREHOLDERS' DEFICIENCY Common stock (no par value, 100,000,000 shares authorized; 3,000,000 issued and outstanding) 3,000 3,000 Deficit accumulated during the development stage (18,745 ) (14,239 ) $ (15,745 ) $ (11,239 ) Total Liabilities and Shareholder's Deficiency $ 1,935 $ 1,935 -3- NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED MARCH 31, 2009, THE PERIOD FROM FEBRUARY 18, 2008 (INCEPTION) TO MARCH 31, 2008, AND CUMULATIVE FROM THE PERIOD FEBRUARY 18, 2008 (INCEPTION) TO MARCH 31, 2009 (Unaudited) Cumulative from For the three month period From February 18, 2008 (Inception) February 18, 2008 (Inception) ended March 31, 2009 to March 31, 2008 to March 31, 2009 Revenue: $ - $ - $ - Expenses: General and Administrative (4,506 ) (4,070 ) (18,745 ) Net loss $ (4,506 ) $ (4,070 ) $ (18,745 ) Basic and diluted net loss per share $ - $ - $ - Weighted average number of shares used in calculating basic and diluted net loss per share 3,000,000 3,000,000 3,000,000 -4- NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIOD ENDED MARCH 31, 2009 AND CUMULATIVE FROM THE PERIOD FEBRUARY 18, 2008 (INCEPTION) TO MARCH 31, 2009 (Unaudited) Cumulative from For the three month period February 18, 2008 (Inception) ended March 31, 2009 To March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (4,506 ) $ (18,745 ) Decrease in prepaid accounting - (750 ) Increase (decrease) in accounts payable (2,100 ) 410 Net cash used in operating activities (6,606 ) (19,085 ) CASH FLOWS FROM FINANCING ACTIVITIES: 750 750 Proceeds from accounting fee reimbursement 6,606 17,270 Proceeds from loan from related party - 3,000 Proceeds from issuance of common stock Net cash provided by financing activities 7,356 21,020 NET INCREASE IN CASH & CASH EQUIVALENTS 750 1,935 CASH & CASH EQUIVALENTS, BEGINNING BALANCE 1,185 - CASH & CASH EQUIVALENTS, ENDING BALANCE $ 1,935 $ 1,935 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION NONCASH INVESTING AND FINANCING TRANSACTIONS $ - $ - Taxes paid $ - $ - Interest paid -5- NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period February 18, 2008 (Inception) through December 31, 2008 were filed on April 2, 2009 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 31, 2009 and for the cumulative period from February 18, 2008 (Inception) through March 31, 2009 are not necessarily indicative of the results that may be expected for the year ended December 31, Note 2 - Accounting Policies and Operations Organization Narayan Capital Corp. (the “Company”), a development stage company, was incorporated in Florida on February 18, 2008. The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other type of business combination with a domestic or foreign business. At May 1, 2009, the Company had not yet commenced any formal business operations and all activity to date has related to the Company formation, capital stock issuance and professional fees with regard to filings with the Securities and Exchange Commission and identification of businesses. The Company’s fiscal year ends on December 31st. Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Earnings Per Share The Company computes earnings per share in accordance with Statement of Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. -6- Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.
